DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,341,786 and claims 1-15 of U.S. Patent No. 10,791,402 and claims 1-14 of U.S. Patent No. 11,304,014.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a hearing aid device configured to be worn in or at an ear of a user, the hearing aid device comprising two or more environment sound inputs, each for receiving sound and generating an electrical sound signal representing sound, a beamformer system configured to retrieve, from the electrical sound signals, a user voice signal representing the voice of the user, a wireless sound input for receiving wireless sound signals from a communication unit, an output transducer configured to stimulate hearing of the user, a transmitter unit configured to transmit signals representing sound and/or the user voice signal, the transmitter unit being configured to be wirelessly connected to the communication unit and to transmit the user voice signal to the communication unit, a voice activity detection unit configured to detect if a voice signal of the user is present in the electrical sound signals, and electric circuitry configured to estimate a noise power spectral density of a disturbing background noise from the sound received with at least one of the environment sound inputs when the voice activity detection unit detects an absence of a voice signal of the user in the electrical sound signals, wherein a predetermined noise signal is used to remove noise in the electrical sound signals (claims 1 and 9 in U.S. Patent No. 10,341,786; claims 1, 2, 4 and 11 in U.S. Patent No. 10,791,402; and claims 1 and 5 in U.S. Patent No. 11,304,014).
The limitations in claims 1-17 of U.S. Patent No. 10,341,786, claims 1-15 of U.S. Patent No. 10,791,402 and claims 1-14 of U.S. Patent No. 11,304,014 cover the limitations in claims 1-12 of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen (US 9,439,005) teaches a hearing system configured to be worn by a user comprising an environment sound input unit, an output transducer and electric circuitry, wherein the electric circuitry comprises a spatial filter bank to generate spatial sound signals dividing a total space of the environment sound in subspaces.
Jensen et al. (US 10,580,437) teaches a voice activity detection unit is configured to receive at least two electric input signals, wherein the voice activity detection unit is configured to provide a resulting voice activity detection estimate comprising one or more parameters indicative of whether or not a given time-frequency tile contains or to what extend it comprises a target speech signal.
Marquis (US 2007/0282393) teaches method for adjusting a system for providing hearing assistance to a user, wherein the system comprises a microphone arrangement for capturing audio signals, a transmission unit for transmitting the audio signals via a wireless link to a receiver worn by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653     
                                                                                                                                                                                                   HL
December 9, 2022